DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 12/13/21 have been received. Claims 9, 12, 14, 15, 16, and 18 have been amended. 
Claim Rejections - 35 USC § 112
3.	The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 9, 12, and 14-18 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 102
4.	The rejection under 35 U.S.C. 102(a)(1) as being anticipated by Lundstrom (US 2015/0104683) as cited in IDS dated 7/21/20 on claim(s) 1, 2, and 4 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Lundstrom (US 2015/0104683) in view of Unno (US 2019/0348721) on claim 3 is/are withdrawn because Applicant’s remarks have been fully considered and are persuasive.
Allowable Subject Matter
6.	Claims 1-18 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a secondary battery comprising: one or more battery cells; a case for housing the battery cells; and a heater provided between a battery cell in contact with the case and the case 
	The prior art to Lundstrom (US 2015/0104683) discloses a secondary battery comprising: one or more battery cells; a case for housing the battery cells; and a heater provided between a battery cell in contact with the case and the case and/or between two battery cells adjacent to each other among the battery cells, but does not disclose, teach or render obvious wherein the heater serves as a pressure sensitive sensor that detects a pressure distribution between the battery cell in contact with the case and the case and/or between the two battery cells adjacent to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724